Case 1:21-cv-03527-JPC-RWL Document 1-1 Filed 04/21/21 Page 1 of 9

| nemennannes

Supreme Court of the State of New York

County of New York

 

NAYEEM A. CHOWDHURY,

Plaintiff,

VEON LTD AND BANGLADESH /'

TELECOMUNICATION REGULATORY

COMMISSION (BTRC.),

Defendant(s)

 

ie

IndexNoo. JOO 223/ —262)

SUMMONS

Plaintiff Designates
New York County
as the Place of Trial

The basis of the venue is |
Plaintiff(s) residence

Plaintiff resides at 205 Grand
Street, #14, New York, NY
10013

County of New York

You are hereby summoned to answer the complaint in this action and to serve a copy

of your answer, or, if the complaint is not served with this summons to serve a Notice of

Appearance on the Plaintiff's Attorney within 20 days after the service of this summons,

exclusive of the day of service, or within 30 days after the service is complete if this

summons is not personally delivered to you within the State of New York; and in case of

your failure to appear or answer, judgment will be taken against you by default for the

relief demanded in the complaint.

Dated: March 17, 2021
Elmhurst, New York

Defendant(s):

VEON LTD

Claude Debussylaan 88
1082 MD, Amsterdam
Netherlands

BANGLADESH TELECOMUNICATION
REGULATORY COMMISSION (BTRC.),
IEB Bhaban, Ramna

Dhaka, 1000

Bangladesh

_ een —

ee ee PAE mecmens
en . et r et grr ”

 

NAYEEM A. CHOWDHURY (Plaintiff)
205 Grand Street, #14

New York, NY 10013

Ph. (347) 536-6270

Email: nayeem_mehtab@yahoo.com

NEW YORK
COUNTY CLERK'S OFFICE

MAR 1 9 2021

NOT COMPARED
WITH COPY FILE

 
Case 1:21-cv-03527-JPC-RWL Document 1-1 Filed 04/21/21 Page 2 of 9

Supreme Court of the'State of New York ra Me
County of New York

Index No: {OO 25 [-2 02

 

NAYEEM A. CHOWDHURY,

Plaintiff,
VEON LTD AND BANGLADESH Ve erified
TELECOMUNICATION REGULATORY Complaint
COMMISSION (BTRC.),

Defendant(s)

 

Xx
Plaintiff NAYEEM A. CHOWDHURY, in proper person, complaining of
the defendant(s), VEON LTD AND BANGLADESH TELECOMUNICATION
REGULATORY COMMISSION (BTRC), respectfully set forth and

alleges, as follows:

1. The plaintiff herein, Nayeem A. Chowdhury, is a resident of
New York City having address at 205 Grand Street, #14, New
York, NY 10013.

2. The defendants herein, VEON LTD., having address at Claude
Debussylaan 88, 1082 MD Amsterdam, Netherlands AND
Bangladesh Telecommunication Regulatory Commission (BTRC) ,
having address at IEB  Bhaban, Ramna, Dhaka 1000,

Bangladesh.

 

 

 
 

Case 1:21-cv-03527-JPC-RWL Document 1-1 Filed 04/21/21 Page 3 of 9

3. VEON LTD., ani # invernativiial , veleconununications Cosipany °;
listed and traded on NASDAQ, USA. VEON LTD operates in
Bangladesh through it’s subsidiary Banglalink.

. BTRC, being a telecommunication Regulator and Commission of
Government of Bangladesh, under the Ministry of Post and
Telecommunication and ICT. My Investee Company, Worldtel
Bangladesh Limited, operates under the Ministry and BTRC.

. That Nayeem A. Chowdhury is an investor in Worldtel
Bangladesh Limited ( Investee Company, hereinafter to be
referred as ‘Investee Company’) along with other investors
who have invested to build and construct a wireless telecom
infrastructure network in Bangladesh with established
licenses to operate ( License Agreement - 25 years and
renewable ) with 7.4 MHz spectrum bandwidth in the 1800 MHz
Band. My Investee Company’s almost entirety of it’s
business is based on utilizing this 7.4 MHz frequency
spectrum bandwidth and without which it cannot operate and
generate any revenue. The market value of my Investee
Company’s 7.4 MHz spectrum currently stands at $230
Million.

. That there was a spectrum auction held by BTRC on 8 March
2021 on two bands ( 1800 MHz and 2100 MHz bands) in which
VEON through it subsidiary bid for the aforementioned

spectrum allotted to my Investee Company deliberately by

 
Case 1:21-cv-03527-JPC-RWL Document 1-1 Filed 04/21/21 Page 4of9

célluding and abetting with BTRC.~ VEON' s subsidiary kirwiny:
fully well ( having been duly informed verbally and in
writing prior to said auction ) of a dispute related to the
spectrum allotted to my Investee Company and Notice of
Arbitration was served on BTRC amongst other legal recourse
taken by Investee Company and myself.

. That BTRC promulgated the said auction violating all rules
and norms and the License Agreement ( of Investee Company
), which makes compulsory for the parties to resolve any
dispute by the process of informal dispute resolution or
arbitration ( Ref: Clause 8.3 and 8.4 of License Agreement
).

. That WorldTel Bangladesh Limited received its license (
License Agreement ) in 2001 through international
competitive bidding and commenced business subsequently
only to be thwarted and sabotaged illegally, unlawfully,
and abruptly by BTRC.

. Having invested more than $250 million with others
commenced business in Bangladesh but succumbed to many
unfair obstacles in the operating environment against
WorldTel Bangladesh Limited so as to throttle its growth. A
similar malaise is seen in the environment against other

smaller competitors but not to the three giant

 

 
1

11.

12.

13.

 

Case 1:21-cv-03527-JPC-RWL Document 1-1 Filed 04/21/21 Page 5of9

‘multinationals, nektudiny VGN" s subsidiary, who havé@“*ijicore** -

than 90% market share.

0. That VEON’s subsidiary is cognizant and was duly
informed verbally and in writing by myself and Investee
Company of the legal dispute on the 7.4 MHz spectrum
bandwidth in 1800 MHz band allotted to my Investee Company
before the said auction of March 08, 2021. Yet VEON’s
Subsidiary knowingly and deliberately participated and bid
in the auction for the disputed frequency spectrum of my
Investee Company.

That VEON had been fined $397.50 Million dollars under
FCPA (Foreign Corrupt Practices Act) by the Securities and
Exchange Commission and Justice Department in February
2016.

That Dhaka Telephone Company Limited, a
telecommunication license operator in Bangladesh, also
filed a damage suit in a similar issue (involving spectrum)
to the tune of $470.5 Million approximately against BTRC
and is in the Court of Law in Bangladesh.

That being aggrieved myself and Co-investors had
claimed damages from BTRC in the tune of $2.39 Billion and
4 legal notices had been sent since 2017; but BTRC is yet
to respond, signaling unethical and rogue behavior needing

legal redress.

 

 

 
Case 1:21-cv-03527-JPC-RWL Document 1-1 Filed 04/21/21 Page 6of9

14.°' ‘That my investee Compairy sent Demand of ‘Justice Notice:
and. Notice of Arbitration on March 4, 2021 to BTRC but they
did not respond and went ahead with the auction of WorldTel
Bangladesh Limited’s allotted spectrum.

a1 pe That representation letter enclosing the Demand of
Justice Notice and Notice of Arbitration to BTRC was sent
to the Three .(3) multinational operators and their
international counterparts on March 4, 2021 (including VEON
and it’s subsidiary) and yet they did not abstain from
participation in the attempted purchase of frequency
spectrum allotted to WorldTel Bangladesh Limited.

16. That the auction participated by VEON and _ other
multinational companies and conducted by BTRC have been
initiated to defraud me and other co-investors into
WorldTel Bangladesh Limited, and that VEON and the other
multinational companies had also abetted BTRC in framing
this oligopolistic and anti-competitive telcom environment.

17. That I, Nayeem A Chowdhury along with my co-investors
have suffered tremendous economic loss, irreparable damage
etc. and mental stress due to the malafide, unlawful and
illegal actions of VEON, BTRC and its cohorts.

18. That in spite having knowledge of questionable and
incomplete auctioning process by BTRC, VEON continues to

provide misinformation to its investors (seen in their

 

 
Case 1:21-cv-03527-JPC-RWL Document 1-1 Filed 04/21/21 Page 7 of 9

 

‘Website power + Onn 70 ' 6 March, - SEZ p> _&
https: //www.veon.com/media/media-releases/2021/veon-
subsidiary-banglalink-successfully-acquires-94mhz-in-
spectrum-auction/)with a malafide intent to increase its
share prices in NASDAQ which amounts to alleged Federal
Securities Exchange Commission violations.

19. By reason of facts and circumstances stated above,
defendants had breached the contract.

20. By reason of facts and circumstances stated above,
plaintiff had been damaged by the defendants, jointly and

severally, in the sum of $2.39 Billion.

WHEREFORE, plaintiff demands judgment against the
defendants, jointly and severally in the sum of $2.39

billion. Plus, interest from February 2018, losses and

 

disbursements, together with any other relief the Court |

finds to be just and proper.

Dated: March 17, 2021
New York, New York

 

we “3
OB gg PP WF, fe 7
se wee oe ae Z a #, of 2
NAYEEM A. CHOWDHURY:
Plaintiff,

205 Grand Street, #14

New York, NY 10013

Ph. (347) 536-6270

Email: nayeem_mehtab@yahoo.com

 
Case 1:21-cv-03527-JPC-RWL Document 1-1 Filed 04/21/21 Page 8 of 9

“PLAINTIFE CERTFICATION ote

|, NAYEEM A. CHOWDHURY, HEREBY CERTIFY, under penalty of perjury, that | have carefully
read and reviewed the annexed SUMMONS & VERIFIED COMPLAINT, and that all information
contained in that document is true and accurate in all respects to the best of my knowledge and
understanding.

| FURTHER CERTIFY, under penalty of perjury, that neither my attorney, nor anyone
acting on my attorney's behalf, was the source of any of the information contained ‘in the
annexed document, that | provided all of the information contained in the annexed document
and upon my certification that all such information is true and accurate.

|] FURTHER CERTIFY that the annexed document includes all information which |
provided and which is relevant.

Date: March 17, 2021

ne we ‘ae
© vente oF =

we" = Lo- =y _

: wt as 3
a fe i al
NAYEEM A. CHOWDHURY

STATE OF NEWYORK )
) SS.:
COUNTY OF QUEENS )

On the 17 day of March, 2021, before me personally came Nayeem A. Chowdhury, to me
known, who being duly sworn, did depose and say that he resides at 205 Grand Street, # 14, New York,
NY 10013, and acknowledged that he signed, the foregoing instrument.

<eeh

 

 

 

NOTARY PUBLIC

MOHAMMAD Z HAQ
NOTARY PUBLIC, STATE OF NEW YORK.
Registration No. 01HA6318953
Qualified in Queens County

My Commission Expires: 20 2.3

 

 

 

 

 

 

 
Case 1:21-cv-03527-JPC-RWL._Document 1-1 Filed 04/21/21 Page 9 of 9-

iictex No.: - sums

SUPREME COURT OF THE STATE OF NEWYORK
COUNTY OF NEW YORK

Xx

 

NAYEEM A. CHOWDHURY,
Plaintiff,
-against-

VEON LTD AND BANGLADESH TELECOMUNICATION REGULATORY
COMMISSION (BTRC.),

Defendant(s)
xX

 

 

 

SUMMONS AND COMPLAINT

 

 

 

NAYEEM A. CHOWDHURY
Plaintiff
205 Grand Street, # 14
New York, NY 10013
Ph. (347) 536-6270
Email: nayeem_mehtab@yahoo.com

 

 

To

Attorney (s) For:

Service of copy of the within is hereby admitted
Dated:

Attorney (s) For

 

PLEASE TAKE NOTICE

[| that the within is a certified true copy of a
notice of entry entered in the office clerk of the within named court on 2021

i an order of which the within is a true copy will be presented

Settlement for notice of Settlement to the Hon. one the judges of
the within named court at
On 2021, at M.

Dated On:

 
